DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the grooves in the handle (claims 8 and 16) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the adhesive substance" in the second line. There is insufficient antecedent basis for this limitation in the claim. It is therefore unclear if an adhesive is necessary to meet the claim. For the purposes of this examination, “the adhesive substance” will be interpreted as “the attaching means” as this appears to be applicant’s intent.  
Claim 11 is rejected as indefinite due to its dependency upon rejected claim 10.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-7, 9-10, 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Curtis (US 5548862, cited by applicant).
Regarding claim 1, Curtis discloses a tool for sanding and buffing an irregularly shaped surface, comprising: a head (30) having a rounded surface (41); a first abrasive material (40) adapted for sanding or buffing, the first abrasive material attached to the rounded surface via an adhesive substance (col 4, lines 24-29) and at least partially covering the rounded surface (fig 2); and a handle (12) attached to the head. 
Regarding claim 2, Curtis further discloses a second abrasive material (fig 2, multiple abrasive strips are used) attached to the rounded surface via the adhesive substance (col 4, lines 24-29) and at least partially covering a portion of the rounded surface not covered by the first abrasive material (fig 2).
Regarding claims 5-7, Curtis further discloses the head is spherical (fig 2); a portion of the handle is enclosed within the head (at element 32); and wherein the handle is a cylindrical shaft (as shown in fig 2).
Regarding claim 9, Curtis discloses a tool for sanding and buffing an irregularly shaped surface, comprising: a head (30) having a rounded surface (41); a first abrasive material (40) adapted for sanding or buffing, the first abrasive material attached to the rounded surface via an attaching means (interpreted under 112f as adhesive, hook and loop fastener, or equivalents thereof; adhesive described in Curtis col 4, lines 24-29) and at least partially covering the rounded surface (fig 2); and a handle (12) attached to the head. 
Regarding claim 10, Curtis further discloses a second abrasive material (fig 2, multiple abrasive strips are used) attached to the rounded surface via the attaching means (col 4, lines 24-29) and at least partially covering a portion of the rounded surface not covered by the first abrasive material (fig 2).
Regarding claims 13-15, Curtis further discloses the head is spherical (fig 2); a portion of the handle is enclosed within the head (at element 32); and wherein the handle is a cylindrical shaft (as shown in fig 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Curtis as applied to claims 2 and 10 above, and further in view of Duplessis (US 2001/0044980).
Regarding claim 3, Curtis teaches all the limitations of claim 2 as described above. Curtis does not teach the second abrasive material is coarser than the first abrasive material. Duplessis teaches a tool for sanding or buffing an irregularly shaped surface including a first abrasive material (16) and second abrasive material (17) attached to a rounded surface of a head (fig 1) wherein the second abrasive material is coarser than the first abrasive material ([0022]; “scouring material” is coarser than the foam material). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to use a second abrasive material which is coarser than the first abrasive material in Curtis in order to achieve the predictable result of allowing a user to use the tool on multiple different surfaces and for different operations as required by the particular application ([0023]). 
Regarding claim 11, Curtis teaches all the limitations of claim 10 as described above. Curtis does not teach the second abrasive material is coarser than the first abrasive material. Duplessis teaches a tool for sanding or buffing an irregularly shaped surface including a first abrasive material (16) and second abrasive material (17) attached to a rounded surface of a head (fig 1) wherein the second abrasive material is coarser than the first abrasive material ([0022]; “scouring material” is coarser than the foam material). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to use a second abrasive material which is coarser than the first abrasive material in Curtis in order to achieve the predictable result of allowing a user to use the tool on multiple different surfaces and for different operations as required by the particular application ([0023]). 
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Curtis as applied to claim 1 above, and further in view of Fischer et al (US 2003/0181154).
Regarding claim 4, Curtis teaches all the limitations of claim 1 as described above. Curtis does not teach the adhesive being cyanoacrylate, but does teach that a suitable chemical adhesive is used (col 4, lines 24-29). Fischer teaches a tool wherein an abrasive material is attached to a head with a cyanoacrylate adhesive substance ([0055]). It is obvious to select a known material based on its suitability for its intended use (MPEP 2144.07). Therefore, it would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to use cyanoacrylate as the adhesive in the tool of Curtis, as cyanoacrylate is a known suitable adhesive for attaching abrasives as taught by Fisher. 
Claim(s) 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Curtis as applied to claims 1 and 9 above, and further in view of Chung-Fat et al (US 2013/0045668).
Regarding claim 8, Curtis teaches all the limitations of claim 1 as described above. Curtis does not teach the handle includes grooves that fit to a user’s hand. Chung-Fat teaches a tool including a handle (153) including grooves (fig 12a) that fit to a user’s hand ([0076]). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to include grooves on the handle of Curtis in order to increase operator comfort and grippability as taught by Chung-Fat ([0076]). 
Regarding claim 16, Curtis teaches all the limitations of claim 9 as described above. Curtis does not teach the handle includes grooves that fit to a user’s hand. Chung-Fat teaches a tool including a handle (153) including grooves (fig 12a) that fit to a user’s hand ([0076]). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to include grooves on the handle of Curtis in order to increase operator comfort and grippability as taught by Chung-Fat ([0076]). 
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Curtis as applied to claim 9 above, and further in view of Johnson (US 6120365).
Regarding claim 12, Curtis teaches all the limitations of claim 9 as described above. Curtis does not teach the attaching means (no longer interpreted under 112f, as structure is cited in this claim) is a hook and loop fastener. Johnson teaches a sanding tool including an abrasive material (160) attached to a surface with a hook and loop fastener (col 8, lines 9-16). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to use a hook and loop fastener as the attaching means in Curtis, as hook and loop fastener allows replacement of the abrasive material and is a known alternative to adhesive for attaching abrasive materials as taught by Johnson (col 8, lines 9-16; col 6, line 67-col 7, line 4).
Claim(s) 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Givens (US 2016/0096253) in view of Duplessis (US 2001/0044980).
Regarding claim 17, Givens teaches a method for sanding and buffing an irregularly shaped surface, comprising: providing a tool comprising a head (1) having a surface (on element 3), a first abrasive material (2) adapted for sanding or buffing ([0057]), the first abrasive material attached to the surface via an attaching means (interpreted under 112f as adhesive, hook and loop fastener, or equivalents thereof; described by Givens [0051]) and at least partially covering the surface (figs 3, 4), and a handle (31) attached to the head ([0029]; fig 2); sanding the irregularly shaped surface with the tool (fig 10, step 24), and buffing the irregularly shaped surface with the tool (fig 10, step 26; [0037]). Givens does not teach that the surface is a rounded surface. Duplessis teaches a method for sanding or buffing an irregularly shaped surface with a tool comprising a head (3) having a rounded surface and an abrasive material (16) attached to the rounded surface (as shown in fig 1). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to attach the abrasive material of Givens to a head having a rounded surface in order to ensure optimal contact between the head and the workpiece, making the tool easier to use as taught by Duplessis ([0023]). 
Regarding claims 18 and 19, Givens, as modified, teaches all the limitations of claim 17 as described above. Givens further teaches the irregularly shaped surface is the body of an automobile ([0046]); and polishing the irregularly shaped surface (fig 10, step 27). 
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Givens and Duplessis as applied to claim 17 above, and further in view of Johnson (US 6120365).
Regarding claim 20, Givens, as modified, teaches all the limitations of claim 17 as described above. Givens does not teach painting the irregularly shaped surface. Johnson teaches a method for sanding an irregularly shaped surface including painting the irregularly shaped surface (col 9, lines 50-55). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to further paint the irregularly shaped surface after the sanding of Givens in order to allow the method to repair damaged painted surfaces as taught by Johnson (col 8, lines 66-67).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other similar sanding and buffing tools and methods are cited, including those with similar rounded surfaces and multiple abrasives attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091. The examiner can normally be reached M-Th 9-5, F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCEL T DION/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723